Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58   Desc
                             Main Document    Page 1 of 39


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  NOTICE OF MOTION AND MOTION FOR
 16            Debtor and Debtor in Possession.   ORDER     EXTENDING      DEBTOR’S
                                                  EXCLUSIVE PERIODS TO FILE PLAN OF
 17                                               REORGANIZATION     AND     OBTAIN
 18                                               ACCEPTANCES              THEREOF;
                                                  MEMORANDUM      OF  POINTS   AND
 19                                               AUTHORITIES;   DECLARATION     OF
                                                  DONALD CHAE IN SUPPORT THEREOF
 20
                                                  Hearing:
 21                                               Date:    June 10, 2021
 22                                               Time:    10:30 a.m.
                                                  Place:   ZoomGov
 23

 24

 25

 26
 27

 28



                                                  1
Case 8:21-bk-10525-ES            Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                                               Desc
                                  Main Document    Page 2 of 39


  1                                                   TABLE OF CONTENTS
  2   MEMORANDUM OF POINTS AND AUTHORITIES..................................................... 5
  3
      I.     STATEMENT OF FACTS ........................................................................................ 5
  4
             A.        Background ..........................................................................................................5
  5
             B.       Events Leading To Debtor’s Bankruptcy Filing .............................................7
  6

  7          C.        Description Of The Debtor’s Assets And Debts ..............................................9

  8          D.        Current Posture Of The Debtor’s Bankruptcy Case ......................................10

  9          E.       The Need For An Extension Of The Debtor’s Exclusive Periods To File
                      A Plan And Obtain Acceptances Thereof ........................................................14
 10

 11   II.   DISCUSSION .............................................................................................................. 15

 12          A.        The Court Has Authority To Extend The Debtor’s Exclusive Periods
                       To File A Plan Of Reorganization And Obtain Acceptances Thereof ...... 15
 13
                       1.         The size and complexity of the case .................................................. 17
 14

 15                    2.         The necessity of sufficient time to permit the debtor to
                                  negotiate a plan of reorganization and prepare adequate
 16                               information ......................................................................................... 17
 17                    3.         The existence of good faith progress toward reorganization ......... 18
 18
                       4.         The fact that the debtor is paying its bills as they become due...... 18
 19
                       5.         Whether the debtor has demonstrated reasonable prospects
 20                               for filing a viable plan ........................................................................ 19
 21                    6.         Whether the debtor has made progress in negotiations with its
 22                               creditors .............................................................................................. 19

 23                    7.         The amount of time which has elapsed in the case ......................... 20

 24                    8.         Whether the debtor is seeking an extension of exclusivity in
                                  order to pressure creditors to submit to the debtor’s
 25                               reorganization demands .................................................................... 20
 26
                       9.         Whether an unresolved contingency exists ...................................... 20
 27

 28



                                                                         i
Case 8:21-bk-10525-ES            Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                                        Desc
                                  Main Document    Page 3 of 39


  1          B.        Progress Towards Reorganization And Proper Motives Warrant An
                       Extension Of The Debtor’s Plan Exclusivity Periods ................................. 21
  2

  3   III.   CONCLUSION ........................................................................................................... 22

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                                     ii
Case 8:21-bk-10525-ES                 Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                                             Desc
                                       Main Document    Page 4 of 39


  1                                                    TABLE OF AUTHORITIES
  2                                                                                                                                       Page(s)
  3   Federal Cases
  4
      In re AmKo Plastics, Inc.,
  5       197 B.R. 74 (Bankr. S.D. Ohio 1996)......................................................................................16

  6   In re Dow Corning Corp.,
          208 B.R. 661 (Bankr. E.D. Mich. 1997) ......................................................................16, 17, 21
  7
      In re Gibson & Cushman Dredging Corp.,
  8       101 B.R. 405 (Bankr. E.D.N.Y. 1989).....................................................................................16
  9   In re Pine Run Trust, Inc.,
 10       67 B.R. 432 ........................................................................................................................16, 20

 11   In re Public Service Company of New Hampshire,
          88 B.R. 521 (Bankr. D.N.H. 1988) ..........................................................................................16
 12
      In re Trainer’s, Inc.,
 13       17 B.R. 246 (Bankr. E.D. Pa. 1982) ........................................................................................21
 14   Federal Statutes
 15
      11 U.S.C. § 101 et seq............................................................................................................ passim
 16
      11 U.S.C. § 101(51B) ....................................................................................................................11
 17
      11 U.S.C. § 341(a) .........................................................................................................................10
 18
      11 U.S.C. § 362(d)(3) ....................................................................................................................11
 19
      11 U.S.C. § 363 ........................................................................................................................12, 13
 20
      11 U.S.C. § 543 ..........................................................................................................................9, 12
 21
      11 U.S.C. § 1112(b) .........................................................................................................................2
 22

 23   11 U.S.C. § 1121 ........................................................................................................................3, 16

 24   11 U.S.C. § 1121(b) .......................................................................................................................15

 25   11 U.S.C. § 1121(c) .......................................................................................................................15

 26   11 U.S.C. § 1121(d) .............................................................................................................2, 14, 15
 27   11 U.S.C. § 1107 ..............................................................................................................................5
 28



                                                                            iii
Case 8:21-bk-10525-ES                 Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                                             Desc
                                       Main Document    Page 5 of 39


  1   11 U.S.C. § 1108 ..............................................................................................................................5
  2   Other Authorities
  3   Fed.R.Bankr.P. 9013-1.....................................................................................................................3
  4
      Fed.R.Evid. 201 ...............................................................................................................6, 9, 10, 18
  5
      H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 220, 232 (1977) ......................................................16
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                                            iv
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                             Main Document    Page 6 of 39


  1          TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY

  2   JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, ALL KNOWN

  3   SECURED CREDITORS, TWENTY LARGEST UNSECURED CREDITORS, AND ALL

  4   PARTIES REQUESTING SPECIAL NOTICE:

  5          PLEASE TAKE NOTICE that a hearing will be held on June 10, 2021 at 10:30 a.m.,

  6   before the Honorable Erithe A. Smith, United States Bankruptcy Judge for the Central District of

  7   California, Santa Ana Division, in Courtroom “5A” located at 411 West Fourth Street, Santa

  8   Ana, California 92701, for the Court to consider the motion (the “Motion”) filed by The Source

  9   Hotel, LLC, a California limited liability company and the Chapter 11 debtor and debtor-in-
 10   possession herein (the “Debtor”), pursuant to 11 U.S.C. § 1112(b), for the entry of an order

 11   extending the Debtor’s exclusive periods to file a plan of reorganization (“Plan”) and obtain

 12   acceptances thereof pursuant to 11 U.S.C. § 1121(d). The complete relief requested and the

 13   bases for this Motion are set forth in the Memorandum of Points and Authorities and the

 14   Declaration of Donald Chae annexed hereto (the “Chae Declaration”).

 15            The Debtor filed a voluntary petition under Chapter 11 of 11 U.S.C. § 101 et seq. (the

 16   “Bankruptcy Code”) on February 26, 2021 (the “Petition Date”). Since at least 2014, the Debtor

 17   has been developing a full-service, seven-story hotel with 178 rooms in the City of Buena Park,

 18   County of Orange, State of California (the “Hotel”), which upon completion will include

 19   conference rooms, an executive lounge, fitness center, restaurant, bars, and cleaning services.

 20   The construction of the Hotel is approximately 85% complete, with the approximately 15% of

 21   construction which remains outstanding consisting of mostly “finish work” such as the

 22   installation of flooring and carpeting, lighting, appliances, trade fixtures, furniture, furnishings

 23   and equipment already purchased by the Debtor.

 24            The Debtor’s exclusive periods to file a Plan and obtain acceptances thereof under

 25   Bankruptcy Code § 1121(d) will expire on June 26, 2021 and August 25, 2021, respectively. By

 26   this Motion, and for the reasons set forth in the Memorandum of Points and Authorities annexed
 27   hereto, the Debtor seeks an order extending the exclusive periods to file a Plan and obtain

 28



                                                       2
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58              Desc
                              Main Document    Page 7 of 39


  1   acceptances thereof for approximately 90 days, to and including September 27, 2021 and

  2   November 29, 2021, respectively. The Debtor seeks the foregoing extensions without prejudice

  3   to its right to seek further extensions of its exclusivity periods.

  4           The Motion is based upon 11 U.S.C. § 1121, Local Bankruptcy Rule 9013-1, this Notice

  5   of Motion and Motion, the attached Memorandum of Points and Authorities and the Chae

  6   Declaration, the entire record in the Debtor’s bankruptcy case, the statements, arguments and

  7   representations of counsel to be made at the hearing on the Motion, and any other evidence

  8   properly presented to the Court at or prior to the hearing on the Motion.

  9           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-
 10   1(f), any opposition to the Motion must be in writing, filed with the Court and served upon the

 11   United States Trustee as well as counsel for the Debtor at the address set forth in the upper left-

 12   hand corner of the first page of this Notice and Motion by no later than fourteen (14) days before

 13   the date of the hearing on the Motion.

 14           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-

 15   1(h), the failure to file and serve a timely opposition to the Motion may be deemed by the Court

 16   to constitute consent to the granting of the relief requested in the Motion.

 17           WHEREFORE, the Debtor respectfully requests that the Court enter an order:

 18           (1)     granting the Motion in its entirety;

 19           (2)     extending the Debtor’s exclusive periods to file a Plan and obtain acceptances

 20   thereof for approximately 90 days, to and including September 27, 2021 and November 29,

 21   2021, respectively, without prejudice to the Debtor’s right to seek further extensions of such

 22   periods; and

 23   ///

 24   ///

 25   ///

 26   ///
 27   ///

 28



                                                         3
Case 8:21-bk-10525-ES    Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58              Desc
                          Main Document    Page 8 of 39


  1         (3)    granting such further relief as the Court deems just and proper.

  2   Dated: May 19, 2021                        THE SOURCE HOTEL, LLC

  3

  4

  5                                              By:
                                                         RON BENDER
  6                                                      JULIET Y. OH
  7                                                      LEVENE, NEALE, BENDER, YOO
                                                            & BRILL L.L.P.
  8                                                      Attorneys for Chapter 11 Debtor and
                                                         Debtor-in-Possession
  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28



                                                    4
Case 8:21-bk-10525-ES      Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                 Desc
                            Main Document    Page 9 of 39


  1                       MEMORANDUM OF POINTS AND AUTHORITIES

  2                                                   I.

  3                                      STATEMENT OF FACTS

  4   A.     Background.

  5          1.      On February 26, 2021 (the “Petition Date”), The Source Hotel, LLC, a California

  6   limited liability company and the debtor and debtor-in-possession herein (the “Debtor”), filed a

  7   voluntary petition for relief under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”).

  8   The Debtor is continuing to manage its financial affairs and operate its bankruptcy estate as a

  9   debtor-in-possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
 10          2.      The Debtor is a limited liability company that was organized in November, 2012 in

 11   the State of California. DMC Investment Holdings, LLC (“DMC”) is a member of the Debtor

 12   which holds 100 units (or 100%) of Series 1 membership units in the Debtor. Donald Chae and

 13   Min S. Chae, who are brothers, are the members and principals of DMC. In addition to the Series

 14   1 membership units held by DMC, an EB-5 investor entity called Beach Orangethorpe Hotel III,

 15   LLC (“BOH3”) holds 29 units (or 100%) of Series 2 preferred membership units in the Debtor.

 16          3.      Since at least 2014, the Debtor has been developing a full-service, seven-story hotel

 17   with 178 rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”),

 18   which upon completion will include conference rooms, an executive lounge, fitness center,

 19   restaurant, bars, and cleaning services.    The Hotel is part of a larger 12.8-acre mixed-use

 20   development project (the “Master Development”), which includes a 400,000 square-foot retail

 21   center and a 50,000 square-foot seven-story office building which were completed in 2016. The

 22   Debtor does not own the real property on which the Hotel is being constructed (which is located at

 23   the southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease

 24   for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.

 25          4.      Construction of the Hotel began in 2016. To finance the construction of the Hotel,

 26   on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from
 27   Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

 28



                                                       5
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                   Desc
                              Main Document    Page 10 of 39


  1   $35.5 million, including the EB-5 investment by BOH3 in the sum of $14,500,000, for which

  2   BOH3 acquired preferred membership units in the Debtor. The Debtor’s obligations under the

  3   Loan are secured by liens against substantially all of the Debtor’s assets, including the Hotel and

  4   the Debtor’s leasehold interest in the real property that is the subject of the Ground Lease (the

  5   “Leasehold Interest”), pursuant to the parties’ Commercial Security Agreement and the

  6   Construction Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing

  7   (Leasehold) recorded in the County of Orange on June 3, 2016 as Document No. 2016000252446

  8   (the “Deed of Trust”).1 The original maturity date for the Loan was December 1, 2017, but was

  9   extended to November 1, 2019 pursuant to written extension agreements entered into by the
 10   parties.

 11              5.   Through October 2019, approximately 85% of the Hotel construction had been

 12   completed, including: substantial completion of the core and shell, exterior painting, porte cochère,

 13   street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

 14   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

 15   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC

 16   vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

 17   system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

 18   (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

 19   fabricated and are ready for installation pending completion of other items, such as first and second

 20   floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,

 21   fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

 22   bathroom fixtures, and rooftop HVAC equipment.

 23

 24       1
           In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
      the Court take judicial notice of the Declaration of Donald Chae filed in support of (and
 25   annexed to) that certain Notice Of Motion And Motion For Entry Of An Order: (A) Requiring
      Turnover Of Estate Cash By Evertrust Bank; (B) Authorizing Debtor To Use Cash Collateral;
 26   And (C) Authorizing Debtor To Obtain Post-Petition Financing From M+D Properties On An
      Unsecured Basis filed by the Debtor on March 12, 2021 [Doc. No. 21] (the “First
 27   CC/Financing Motion Declaration”), specifically Exhibit “C” and Exhibit “F” thereto, which
      include copies of the pre-petition loan and collateral documents with Evertrust.
 28



                                                         6
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                             Main Document    Page 11 of 39


  1          6.      The approximately 15% of the Hotel construction which remains outstanding

  2   consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,

  3   appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

  4   (collectively, “FF&E”).

  5   B.     Events Leading To Debtor’s Bankruptcy Filing.

  6          7.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

  7   claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to

  8   provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.

  9   However, the Debtor believes strongly that, had Evertrust funded the final $4 million as expected,
 10   construction of the Hotel would have been completed, as the Debtor believes that its contractors

 11   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

 12   covered the remaining fifty percent of the overrun.

 13          8.      When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

 14   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new

 15   lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

 16   an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

 17   Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

 18   and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

 19   The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

 20   March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the

 21   COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

 22   with the Debtor.

 23          9.      As a result, the Debtor went back to Evertrust and, between March 2020 and

 24   December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further

 25   extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-

 26   19 pandemic, and the Debtor could obtain refinancing or additional construction financing and
 27   ultimately recommence construction of the Hotel.

 28



                                                       7
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                              Main Document    Page 12 of 39


  1           10.     In the summer of 2020, while the Debtor and Evertrust were still engaged in

  2   forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan,

  3   Donald Chae and Min Chae, and recorded a Notice of Default against the Hotel.

  4           11.     Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the

  5   Loan at a significant discount, for a reported purchase price of approximately $19 million. While

  6   the Debtor engaged in discussions and negotiations with Shady Bird to attempt to reach a

  7   consensual resolution of the parties’ disputes, such discussions and negotiations were ultimately

  8   unsuccessful.

  9           12.     On February 8, 2021, Shady Bird filed a complaint against the Debtor in the
 10   Superior Court of the State of California for the County of Orange (“Superior Court”) for (i)

 11   specific performance and appointment of a receiver, and (ii) waste, thereby commencing the

 12   Superior Court action bearing the case number 30-2021-01183489-CU-OR-CJC (the “State Court

 13   Action”). Shady Bird also took steps to immediately foreclose on the Hotel and issued a Notice of

 14   a Trustee’s Sale for the Hotel to be held on March 1, 2021.

 15           13.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

 16   an ex parte application for an order appointing a receiver and other related relief. On February 17,

 17   2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

 18   Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and

 19   equipment attached and/or related to the Hotel.

 20           14.     As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on

 21   the Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the

 22   Hotel, to regain possession of the Hotel and related assets and obtain refinancing or investments to

 23   enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity to

 24   restructure its financial affairs and repay its debts in an orderly fashion.

 25

 26
 27

 28



                                                          8
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                             Main Document    Page 13 of 39


  1

  2   C.       Description Of The Debtor’s Assets And Debts.

  3            15.   The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and a

  4   substantial amount of FF&E. The Debtor believes that the current value of the Hotel in “as is”

  5   condition is at least $50,000,000 and that its fair market value upon completion will be at least

  6   $60,000,000.2 The Debtor also believes that the total value of the FF&E (calculated at cost,

  7   excluding fabrication labor costs) is approximately $2,700,000.

  8            16.   The Debtor’s primary secured creditor is Shady Bird Lending, LLC (“Shady Bird”),

  9   who acquired the Loan from Evertrust in December, 2020.              Shady Bird contends that the

 10   outstanding balance of the Loan was $30,948,839.27 as of March 1, 2021. As noted above, the

 11   Debtor’s obligations under the Loan are secured by liens against substantially all of the Debtor’s

 12   assets, including the Hotel, the Leasehold Interest, and the FF&E.

 13            17.   The Debtor also received two tranches of EB-5 loans from Beach Orangethorpe

 14   Hotel, LLC and Beach Orangethorpe Hotel II, LLC (together, the “EB-5 Lenders,” or individually,

 15   an “EB-5 Lender”). The Debtor’s obligations under the loans from the EB-5 Lenders, in the total

 16   principal sum of $21,500,000, are secured by junior liens against the Hotel and the Leasehold

 17   Interest.3

 18            18.   There are a number of subcontractors that have recorded mechanics’ liens against

 19   the Debtor and/or Hotel. As reflected in the Debtor’s Schedules of Assets and Liabilities filed in

 20   this case [Doc. No. 32], the Debtor believes that the total amount of the mechanics’ liens recorded

 21

 22
           2
            HVS Consulting & Valuation previously prepared an appraisal report for the Hotel, which
 23   reflected an “as is” value of $40,900,000 for the Hotel as of October 14, 2019. In accordance
      with Rule 201 of the Federal Rules of Evidence, the Debtor requests that the Court take judicial
 24   notice of the Declaration of Donald Chae in support of that certain Opposition To Motion Of
      Shady Bird Lending, LLC For Order Excusing State Court Receiver From Turnover Of Assets
 25   Pursuant To 11 U.S.C. § 543 [Doc. No. 65], specifically Exhibit “4” thereto, which includes a
      true and correct copy of the foregoing appraisal report.
 26       3
            In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
      the Court take judicial notice of the Declaration of Donald Chae in support of the First
 27   CC/Financing Motion, specifically Exhibit “H” thereto, which includes copies of the Deeds of
      Trust recorded against the Hotel by the two EB-5 Lenders.
 28



                                                       9
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                 Desc
                             Main Document    Page 14 of 39


  1   against the Debtor and/or Hotel is approximately $2,900,000.4 However, some of these recorded

  2   mechanics’ liens appear to have expired or have not been properly perfected, or are otherwise

  3   disputed by the Debtor.

  4   D.       Current Posture Of The Debtor’s Bankruptcy Case.

  5            19.   Following the Petition Date, the Debtor was required to address the various

  6   substantial administrative matters attendant to the commencement of its bankruptcy case. These

  7   matters included the preparation of the Debtor’s Schedules of Assets and Liabilities and Statement

  8   of Financial Affairs, which the Debtor timely filed on March 12, 2021 [Doc. No. 32].

  9            20.   Additionally, immediately after the Petition Date, the Debtor prepared and
 10   submitted materials required by the Office of the United States Trustee (the “OUST”). On March

 11   5, 2021, the Debtor timely submitted its initial 7-Day Packages to the OUST. Thereafter, on

 12   March 17, 2021, the Debtor submitted it supplement to the initial 7-Day Package. The Debtor also

 13   attended the initial debtor’s interview and the meeting of creditors required under 11 U.S.C. §

 14   341(a), both of which were conducted by the OUST. The Debtor has also prepared and filed with

 15   the Court its monthly operating reports due to date, other than its monthly operating report for the

 16   month of April, 2021, which the Debtor will file shortly.

 17            21.   On March 12, 2021, the Debtor filed the Debtor’s Notice Of Motion And Motion

 18   For Entry Of An Order: (A) Requiring Turnover Of Estate Cash By Evertrust Bank; (B)

 19   Authorizing Debtor To Use Cash Collateral; And (C) Authorizing Debtor To Obtain Post-Petition

 20   Financing From M+D Properties On An Unsecured Basis [Doc. No. 21] (the “CC/Financing

 21   Motion”), pursuant to which the Debtor sought the entry of a Court order (i) requiring Evertrust to

 22   turn over and deliver to the Debtor cash held in the Debtor’s pre-petition bank accounts at

 23   Evertrust; (ii) authorizing the Debtor to use cash collateral in accordance with the Debtor’s initial

 24   13-week operating budget (the “Initial Budget”); and (iii) authorizing the Debtor to obtain post-

 25
           4
           In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
 26   the Court take judicial notice of the Declaration of Donald Chae in support of the First
      CC/Financing Motion, specifically Exhibit “G” thereto, which includes a list of asserted
 27   mechanic’s liens prepared by the Debtor as well as a preliminary title report for the Hotel dated
      December 22, 2020.
 28



                                                       10
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                             Main Document    Page 15 of 39


  1   petition unsecured financing up to $100,000 (the “Initial DIP Loan”) from the Debtor’s manager,

  2   M+D. The Initial Budget provided for the payment of expenses critical to the maintenance and

  3   preservation of the Hotel, including insurance premiums, utility expenses, post-petition utility

  4   deposits, and real property taxes.

  5          22.     On March 23, 2021, the Court entered an order granting the CC/Financing Motion

  6   on an interim basis, pending a final hearing scheduled on May 6, 2021, subject to certain minor

  7   modifications agreed to by the Debtor and set forth in such order [Doc. No. 46] (the “Interim

  8   Order”). On May 12, 2021, the Court entered a final order granting the CC/Financing Motion

  9   [Doc. No. 118] (the “Final Order”).
 10          23.     The Debtor has paid the expenses set forth in the Initial Budget, including secured

 11   real property taxes which came due in April, 2021, in accordance with the terms of the Interim

 12   Order and Final Order. The Debtor received Initial DIP Loan advances totaling $61,424.91 from

 13   M+D during the period covered by the Initial Budget.

 14          24.     In addition to the foregoing matters, shortly after the Petition Date, Shady Bird filed

 15   three separate motions in the Debtor’s bankruptcy case, which have required the Debtor and its

 16   counsel to spend a significant amount of time and resources to address.

 17          25.     SARE Motion. The first of these motions is that certain Motion Of Shady Bird

 18   Lending, LLC For Order Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant

 19   To 11 U.S.C. §§ 101(51B) And 362(d)(3) [Doc. No. 49] (the “SARE Motion”) filed by Shady Bird

 20   on March 25, 2021. Pursuant to the SARE Motion, Shady Bird sought the entry of a Court order

 21   designating the Debtor’s chapter 11 bankruptcy case as a “single asset real estate” case pursuant to

 22   11 U.S.C. §§ 101(51B) and 362(d)(3). On April 1, 2021, the Debtor filed its opposition to the

 23   SARE Motion [Doc. No. 64] and, on April 8, 2021, Shady Bird filed its reply to the Debtor’s

 24   opposition to the SARE Motion [Doc. No. 73]. At the hearing on the SARE Motion held on April

 25   15, 2021, the Court denied the SARE Motion. The Court entered a written order denying the

 26   SARE Motion on April 28, 2021 [Doc. No. 97] (the “SARE Order”). Accordingly, the Debtor’s
 27   bankruptcy case is not deemed to be a “single asset real estate” case.

 28



                                                       11
Case 8:21-bk-10525-ES         Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58              Desc
                               Main Document    Page 16 of 39


  1          26.     On April 28, 2021, Shady Bird filed a notice of appeal of the SARE Order, thereby

  2   initiating an appeal (the “SARE Appeal”) before the Bankruptcy Appellate Panel for the Ninth

  3   Circuit Court of Appeals (“BAP”). On May 3, 2021, the Debtor filed a statement electing to have

  4   the SARE Appeal heard by the United States District Court for the Central District of California

  5   (the “District Court”) instead of the BAP. Thereafter, the SARE Appeal was transferred to the

  6   District Court and bears the case number 8:21-cv-00824-FLA.

  7          27.     On May 7, 2021, Shady Bird filed a motion seeking to expedite the SARE Appeal

  8   in the District Court. The hearing on such motion, which the Debtor will oppose, is set for June

  9   18, 2021 at 1:30 p.m.
 10          28.     Receiver Motion.     The second motion filed by Shady Bird in the Debtor’s

 11   bankruptcy case is that certain Motion Of Shady Bird Lending, LLC For Order Excusing State

 12   Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543 [Doc. No. 51] (the

 13   “Receiver Motion”) filed by Shady Bird on March 25, 2021. Pursuant to the Receiver Motion,

 14   Shady Bird sought the entry of a Court order excusing the Receiver from complying with the

 15   requirements of 11 U.S.C. § 543, specifically, the requirement to deliver to the Debtor all property

 16   belonging to the Debtor over which the Receiver currently has possession, custody or control. On

 17   April 1, 2021, the Debtor filed its opposition to the Receiver Motion [Doc. No. 65] and, on April 8,

 18   2021, Shady Bird filed its reply to the Debtor’s opposition to the Receiver Motion [Doc. No. 72].

 19   At the hearing on the Receiver Motion held on April 15, 2021, the Court continued the hearing on

 20   the Receiver Motion to June 3, 2021 at 2:00 p.m. and granted the Receiver Motion on an interim

 21   basis to permit the Receiver to make certain repairs and perform certain work on the Hotel with

 22   funds “gifted” to the Debtor’s estate by Shady Bird up to $200,000 (the “Gifted Advances”).

 23          29.     RFS Motion. The third motion filed by Shady Bird in the Debtor’s bankruptcy

 24   case is that certain Notice Of Motion And Motion For Relief From The Automatic Stay Under 11

 25   U.S.C. § 363 (Real Property) [Doc. No. 62] (the “RFS Motion”) filed by Shady Bird on April 1,

 26   2021. Pursuant to the RFS Motion, Shady Bird seeks relief from the automatic stay so that it may
 27   foreclose on the Hotel. On April 8, 2021, the Debtor filed its opposition to the RFS Motion [Doc.

 28



                                                      12
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                             Main Document    Page 17 of 39


  1   No. 74] and, on April 15, 2021, Shady Bird filed its reply to the Debtor’s opposition to the RFS

  2   Motion [Doc. No. 81]. At the hearing on the RFS Motion held on April 22, 2021, the Court

  3   continued the hearing on the RFS Motion to June 3, 2021 at 2:00 p.m., to be held concurrently with

  4   the hearing on the Receiver Motion.

  5          30.     At the Debtor’s initial chapter 11 status conference conducted on May 6, 2021, the

  6   Court established July 12, 2021 as the bar date for the filing of proofs of claim in the Debtor’s

  7   bankruptcy case (the “Claims Bar Date”). On May 7, 2021, the Debtor filed and served a notice of

  8   the Claims Bar Date on all of its creditors [Doc. No. 112].

  9          31.     The Debtor has been, and continues to be, engaged in active discussions with
 10   prospective lenders and investors regarding the terms for debtor-in-possession and/or exit

 11   financing, which will provide the Debtor with the funding necessary to complete the construction

 12   of the Hotel, service debt, operate the Hotel until operations can be stabilized, and potentially fund

 13   a feasible plan of reorganization in the Debtor’s case. The Debtor believes that it can successfully

 14   complete the construction of the Hotel and satisfy valid mechanic’s liens recorded against the

 15   Hotel if the Debtor obtains additional financing of approximately $12,000,000 - $16,000,000. The

 16   Debtor also believes that the construction of the Hotel can be completed and a certificate of

 17   occupancy obtained within 9-12 months from the date of restarting construction. If the Debtor

 18   ultimately proceeds with debtor-in-possession financing (instead of exit financing), the Debtor will

 19   file a motion for Court approval of such financing as soon as it is in a position to do so. If the

 20   Debtor proceeds with exit financing, the Debtor will likely propose a plan of reorganization, in

 21   conjunction with its proposed lender and plan supporter, which provides for the restructuring

 22   and/or repayment of the Debtor’s secured debt, and provides for a recovery to the Debtor’s general

 23   unsecured creditors who would otherwise receive nothing.

 24          32.     In addition, and on a parallel path to the Debtor’s efforts to obtain debtor-in-

 25   possession and/or exit financing to propose a plan of reorganization, the Debtor is also currently

 26   evaluating a process for marketing and selling the Hotel through a Section 363 sale. The Debtor
 27

 28



                                                       13
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                   Desc
                              Main Document    Page 18 of 39


  1   intends to discuss such marketing and sale process with Shady Bird in the hopes of reaching an

  2   agreement regarding such process.

  3   E.     The Need For An Extension Of The Debtor’s Exclusive Periods To File A Plan And

  4          Obtain Acceptances Thereof.

  5          33.     Pursuant to 11 U.S.C. § 1121(d), the Debtor’s exclusive periods to file a plan of

  6   reorganization (“Plan”) and obtain acceptances thereof will expire, without extension, on June 26,

  7   2021 and August 25, 2021, respectively.

  8          34.     As noted above, the Debtor was required to devote a substantial amount of time

  9   during the three-month period following the Petition Date to comply with numerous Chapter 11
 10   administrative requirements, to address the various motions filed by Shady Bird in the Debtor’s

 11   bankruptcy case, and to engage in discussions with prospective lenders and investors regarding the

 12   terms for debtor-in-possession and/or exit financing and plan sponsorship (and to address the

 13   myriad of due diligence requests from such prospective lenders and investors in conjunction with

 14   such discussions). As a result, the Debtor has not had adequate time to focus on preparing its plan

 15   of reorganization.

 16          35.     The Debtor anticipates being able to focus on identifying and implementing an exit

 17   strategy for its case and preparing a plan after the Receiver Motion and RFS Motion have been

 18   adjudicated on or about June 3, 2021. Given this timing, the Debtor does not believe it will be in a

 19   position to finalize its exit strategy and to prepare and file a plan of reorganization by the current

 20   exclusivity deadline of June 26, 2021.

 21          36.     The Debtor also requires additional time to allow the Claims Bar Date (which the

 22   Court has established as July 12, 2021) to pass so that the Debtor may carefully analyze the

 23   amount, validity, and extent of the claims asserted against the Debtor and formulate plan terms

 24   which are feasible and fully address the universe of claims asserted against it in this case.

 25          37.     Given the foregoing, the Debtor believes it would be premature to file a Plan at this

 26   time. A premature plan will likely lead to further delays in the plan confirmation process and will
 27

 28



                                                        14
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                 Desc
                              Main Document    Page 19 of 39


  1   serve only to increase the administrative costs of this case as any plan filed now would likely need

  2   to be amended or modified.

  3          38.     Accordingly, by this Motion, the Debtor seeks an order extending its exclusive

  4   periods to file a Plan and obtain acceptances thereof for approximately 90 days, to and including

  5   September 27, 2021 and November 29, 2021, respectively. The Debtor seeks the foregoing

  6   extensions without prejudice to its right to seek further extensions of exclusivity.

  7                                                     II.

  8                                              DISCUSSION

  9   A.     The Court Has Authority To Extend The Debtor’s Exclusive Periods To File A Plan
 10          Of Reorganization And Obtain Acceptances Thereof.

 11          Pursuant to Sections 1121(b) and (c) of the Bankruptcy Code, a Chapter 11 debtor has

 12   the exclusive right to file a plan of reorganization for a period of 120 days following the filing of

 13   the petition and an additional 60 days thereafter to solicit acceptances to any plan so filed. 11

 14   U.S.C. §§ 1121(b) and (c).

 15          Section 1121(d) of the Bankruptcy Code allows the Court to extend or reduce these time

 16   periods “for cause.” Section 1121(d) of the Bankruptcy Code provides, in pertinent part, as

 17   follows:

 18                  “(d)(1) Subject to paragraph (2), on request of a party in interest
 19                  made within the respective periods specified in subsections (b) and

 20                  (c) of this section and after notice and a hearing, the court may for
                     cause reduce or increase the 120-day period or the 180-day period
 21                  referred to in this section.
                         (2)(A) The 120-day period specified in paragraph (1) may not
 22                  be extended beyond a date that is 18 months after the date of the
                     order for relief under this chapter.
 23                         (B) The 180-day period specified in paragraph (1) may not
 24                  be extended beyond a date that is 20 months after the date of the
                     order for relief under this chapter.”
 25

 26   11 U.S.C. § 1121(d)(1) and (2).

 27           The decision of whether to grant a request to extend or shorten the exclusivity periods

 28



                                                        15
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58              Desc
                             Main Document    Page 20 of 39


  1   lies within the sound discretion of the bankruptcy judge. In re AmKo Plastics, Inc., 197 B.R. 74,

  2   77 (Bankr. S.D. Ohio 1996); In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 409

  3   (Bankr. E.D.N.Y. 1989). The “cause” standard referred to in Section 1121 has been referred to

  4   as a general standard that allows the bankruptcy court “maximum flexibility to suit various types

  5   of reorganization proceedings.” In re Public Service Company of New Hampshire, 88 B.R. 521,

  6   534 (Bankr. D.N.H. 1988).

  7           The Bankruptcy Code does not define “cause” or establish formal criteria for extensions

  8   of the exclusivity periods. Consistent with a balanced, integrated approach to reorganizations

  9   under chapter 11, Congress contemplated that bankruptcy courts would apply the exclusivity
 10   provisions flexibly so as to promote the orderly, consensual and successful reorganization of a

 11   debtor’s affairs. See H.R. Rep. No. 95-595, 95th Cong., 1st Sess. 220, 232 (1977) [hereinafter

 12   “House Report”]. Appropriate “cause” justifying extensions of the exclusivity periods should be

 13   interpreted in the context of the overall purposes of chapter 11 and the means Congress

 14   established for accomplishing them. Congress recognized that a debtor must have a reasonable

 15   time to formulate and negotiate a plan of reorganization. Denying a debtor an exclusive period

 16   to propose and confirm a plan could dissuade a debtor from choosing chapter 11 and encourage

 17   creditors to act unilaterally. House Report at 231-32. See also, In re Pine Run Trust, Inc., 67

 18   B.R. 432, 434 (Bankr. E.D. Pa. 1936) (exclusivity determinations should balance creditor and

 19   debtor interests in favor of reorganization).

 20           In determining whether “cause” exists to extend a debtor’s exclusivity periods,

 21   bankruptcy courts often consider the following so-called Dow Corning factors: (1) the size and

 22   complexity of the case; (2) the necessity of sufficient time to permit the debtor to negotiate a

 23   plan of reorganization and prepare adequate information; (3) the existence of good faith progress

 24   toward reorganization; (4) the fact that the debtor is paying its bills as they become due; (5)

 25   whether the debtor has demonstrated reasonable prospects for filing a viable plan; (6) whether

 26   the debtor has made progress in negotiations with its creditors; (7) the amount of time which has
 27   elapsed in the case; (8) whether the debtor is seeking an extension of exclusivity in order to

 28



                                                      16
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                             Main Document    Page 21 of 39


  1   pressure creditors to submit to the debtor’s reorganization demands; and (9) whether an

  2   unresolved contingency exists. In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr. E.D.

  3   Mich. 1997).

  4          The Debtor respectfully submits that an evaluation of the circumstances of this case

  5   demonstrates that most, if not all, of the Dow Corning factors weigh in favor of an extension of

  6   the Debtor’s exclusivity periods.

  7          1.      The size and complexity of the case.

  8          The Debtor’s bankruptcy case involves a partially (85%) completed full-service, seven-

  9   story Hotel which, upon completion, will include 178 guest rooms, conference rooms, an executive
 10   lounge, fitness center, restaurant, bars, and cleaning services, among other amenities, and which

 11   has a current “as is” market value of at least $40,900,000 (and in the Debtor’s view, significantly

 12   higher market value). In addition to the secured debt owed to Shady Bird (which Shady Bird

 13   contends exceeds $30,000,000), there are a number of mechanics’ liens that have been recorded

 14   against the Debtor and/or Hotel totaling approximately $2,900,000 (some of which appear to have

 15   expired or have not been properly perfected, or are otherwise disputed by the Debtor). Given the

 16   aggregate value of the Hotel and FF&E, the current state of construction for the Hotel, and the

 17   amount of claims asserted against the Debtor, the Debtor’s bankruptcy case is neither a small nor

 18   simple chapter 11 bankruptcy case. This is particularly true, given the amount of litigation

 19   currently pending between the Debtor and Shady Bird, including, without limitation, the pending

 20   Receiver Motion, RFS Motion, and SARE Appeal.              Based on the foregoing, the Debtor

 21   respectfully submits that this factor weighs in favor of an extension of the Debtor’s exclusivity

 22   periods.

 23          2.      The necessity of sufficient time to permit the debtor to negotiate a plan of

 24                  reorganization and prepare adequate information.

 25          The Debtor’s bankruptcy case has only been pending for three (3) months. An objective

 26   evaluation of the facts and circumstances of the Debtor’s case reflects that the Debtor has not had
 27   sufficient time to permit the Debtor to formulate and negotiate a plan or prepare adequate

 28



                                                      17
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                             Main Document    Page 22 of 39


  1   information in connection with such plan. The Debtor requires additional time to analyze all of the

  2   claims that have been asserted against the Debtor (once the Claims Bar Date has passed) before the

  3   Debtor can finalize the terms of a feasible plan of reorganization and negotiate plan terms with its

  4   creditors and BOH3, and prepare all of the information required to be submitted in connection with

  5   a plan. Given the foregoing, the Debtor’s request for additional time to negotiate a Plan and

  6   prepare adequate information in connection with such plan is both reasonable and warranted.

  7   Accordingly, this factor weighs in favor of an extension of the Debtor’s exclusivity periods.

  8          3.      The existence of good faith progress toward reorganization.

  9          The Debtor submits that it has been working, and will continue to work, in good faith and
 10   with diligence to progress towards a successful reorganization in this case. The Debtor first had to

 11   address its reporting and other compliance requirements after the filing of its bankruptcy case, and

 12   has been focused on responding to the numerous motions filed by Shady Bird in the Debtor’s

 13   bankruptcy case. Notwithstanding such pressures, the Debtor has been, and continues to be,

 14   engaged in active discussions with prospective lenders and investors regarding the terms for

 15   debtor-in-possession and/or exit financing, which will provide the Debtor with the funding

 16   necessary to complete the construction of the Hotel, service debt, operate the Hotel until operations

 17   can be stabilized, and potentially fund a feasible plan of reorganization in the Debtor’s case. The

 18   Debtor anticipates that it will now be able to focus on identifying and implementing an exit

 19   strategy for its case and preparing a plan, particularly after the Receiver Motion and RFS Motion

 20   have been adjudicated on or about June 3, 2021. Accordingly, the Debtor respectfully submits that

 21   this factor also weighs in favor of an extension of the Debtor’s exclusivity periods.

 22          4.      The fact that the debtor is paying its bills as they become due.

 23          As reflected in the monthly operating reports that have been filed by the Debtor to date5,

 24   the Debtor has been paying, and will continue to pay, its post-petition operating expenses,

 25
         5
            In accordance with Rule 201 of the Federal Rules of Evidence, the Debtor requests that
 26   the Court take judicial notice of the Monthly Operating Reports filed by the Debtor for the
      months of February, 2021 [Doc. No. 40] and March, 2021 [Doc. No. 92]. The Debtor
 27   anticipates filing its Monthly Operating Report for the month of April, 2021 well before the
      hearing on this Motion.
 28



                                                       18
Case 8:21-bk-10525-ES           Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58               Desc
                                 Main Document    Page 23 of 39


  1   including the real property taxes due under the terms of the Ground Lease, as they become due.

  2   Based on the foregoing, the Debtor respectfully submits that this factor weighs in favor of an

  3   extension of the Debtor’s exclusivity periods.

  4          5.         Whether the debtor has demonstrated reasonable prospects for filing a viable

  5                     plan.

  6          As noted above, the Debtor believes that it can successfully complete the construction of

  7   the Hotel and satisfy valid mechanic’s liens recorded against the Hotel if the Debtor obtains

  8   additional financing of approximately $12,000,000 - $16,000,000. The Debtor also believes that

  9   the construction of the Hotel can be completed and a certificate of occupancy obtained within 9-12
 10   months from the date of restarting construction. If the Debtor ultimately proceeds with debtor-in-

 11   possession financing (instead of exit financing), the Debtor will file a motion for Court approval of

 12   such financing as soon as it is in a position to do so. If the Debtor proceeds with exit financing, the

 13   Debtor will likely propose a plan of reorganization, in conjunction with its proposed lender and

 14   plan supporter, which provides for the restructuring and/or repayment of the Debtor’s secured debt,

 15   and provides for a recovery to the Debtor’s general unsecured creditors who would otherwise

 16   receive nothing. Given the estimated fair market value of the Hotel (even in “as is” condition),

 17   there is substantial equity in the Hotel which supports the Debtor’s efforts to obtain post-petition

 18   financing to complete the construction of the Hotel and to propose a feasible plan of

 19   reorganization.     Based on the foregoing, the Debtor believes it has demonstrated reasonable

 20   prospects for filing a viable Plan which will provide for a recovery to its creditors. Thus, the

 21   Debtor respectfully submits that this factor weighs in favor of an extension of the Debtor’s

 22   exclusivity periods.

 23          6.         Whether the debtor has made progress in negotiations with its creditors.

 24          The Debtor has been working diligently and in good faith since the Petition Date to take the

 25   actions necessary to be in a position to formulate the terms of a feasible Plan in this case. This

 26   includes defending against the RFS Motion and Receiver Motion filed by Shady Bird. The Debtor
 27   continues to engage in active discussions with prospective lenders and investors regarding the

 28



                                                        19
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                             Main Document    Page 24 of 39


  1   terms for debtor-in-possession/exit financing and/or a plan of reorganization, which the Debtor

  2   believes is a necessary first step before the Debtor can realistically formulate and implement an

  3   exit strategy in its case. The Debtor intends to engage in discussions with the major constituents in

  4   its case, including Shady Bird, the EB-5 Lenders, and BOH2, in the hopes of reaching agreement

  5   regarding a consensual plan (or at least a partially consensual plan). Accordingly, the Debtor

  6   respectfully submits that this factor also weighs in favor of an extension of the Debtor’s exclusivity

  7   periods.

  8          7.      The amount of time which has elapsed in the case.

  9          This is the Debtor’s first request to extend its plan exclusivity periods. The Debtor’s
 10   bankruptcy case has been pending for only three (3) months. Based on the foregoing, the Debtor

 11   respectfully submits that this factor weighs in favor of an extension of the Debtor’s exclusivity

 12   periods.

 13          8.      Whether the debtor is seeking an extension of exclusivity in order to pressure

 14                  creditors to submit to the debtor’s reorganization demands.

 15          Courts have found cause to justify an extension of a chapter 11 debtor’s exclusivity

 16   periods where there is no evidence that an extension is being sought for purposes of pressuring

 17   creditors into acceding to a debtor’s reorganization demands. See In re Pine Run Trust, Inc.,

 18   supra. The Debtor’s request for extensions of its plan exclusivity periods in this case – its first

 19   request – is being made in good faith and is not being made for the purpose of pressuring

 20   creditors into acceding to certain plan terms. On the contrary, the Debtor is motivated by its

 21   desire to pursue a consensual plan of reorganization, for the benefit of all of its creditors, in an

 22   orderly fashion and with minimal expense to the estate. Accordingly, the Debtor respectfully

 23   submits that this factor also weighs in favor of an extension of the Debtor’s exclusivity periods.

 24          9.      Whether an unresolved contingency exists.

 25          The RFS Motion is an unresolved contingency which must be resolved before the Debtor

 26   can realistically take steps to formulate and implement an exit strategy in this case. If the Court
 27   grants the RFS Motion, and Shady Bird is permitted to foreclose upon the Hotel and the Debtor’s

 28



                                                       20
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                 Desc
                             Main Document    Page 25 of 39


  1   other assets, there will be no reason for this bankruptcy case to proceed. However, if the Court

  2   denies the RFS Motion, the Debtor will proceed with its efforts to obtain debtor-in-possession,

  3   takeout, or exit financing (and/or obtain a plan sponsor) so that it may complete the construction of

  4   the Hotel and bring the Hotel into operation, and to propose and seek confirmation of a plan of

  5   reorganization which restructures its debts in an orderly fashion. The Debtor is also currently

  6   evaluating whether it should pursue a parallel path to market and sell the Property. In addition, the

  7   Debtor believes that it would be prudent to wait until the Claims Bar Date (i.e., July 12, 2021) has

  8   passed to determine the universe of claims that will need to be accounted for in a plan.

  9   Accordingly, the Debtor believes it would be premature to file a Plan at this time. A premature
 10   Plan will likely lead to further delays in the plan confirmation process and will serve only to

 11   increase the administrative costs of this case as any Plan filed now would likely need to be

 12   amended or modified. Based on the foregoing, the Debtor respectfully submits that this factor

 13   weighs in favor of an extension of the Debtor’s exclusivity periods.

 14          As the analysis of the Dow Corning factors above demonstrates, all of the factors weigh

 15   in favor of a further extension of the Debtor’s exclusivity periods. The Motion to extend the

 16   Debtor’s exclusivity periods should therefore be granted.

 17   B.     Progress Towards Reorganization And Proper Motives Warrant An Extension Of

 18          The Debtor’s Plan Exclusivity Periods.

 19          Courts have recognized that the diligence of management and proper administration of

 20   the case are yet additional factors supporting an extension of the exclusivity periods. See In re

 21   United Press International, supra; In re Trainer’s, Inc., 17 B.R. 246, 247 (Bankr. E.D. Pa.

 22   1982). The Debtor is properly administering its Chapter 11 case in that it has complied with all

 23   of the requirements of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure and

 24   is in substantial compliance with the requirements of the Office of the United States Trustee

 25   applicable to debtors in possession. Under these circumstances, the Court may extend the

 26   Debtor’s exclusivity periods for filing a Plan and obtaining acceptances thereof with the
 27   confidence that the Debtor is in substantial compliance with the requirements that are a condition

 28



                                                       21
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58               Desc
                              Main Document    Page 26 of 39


  1   to the Debtor’s maintaining control of its bankruptcy case.

  2                                                   III.

  3                                            CONCLUSION

  4            Based upon all of the foregoing, the Debtor respectfully requests that this Court enter an

  5   order:

  6            (1)    granting the Motion;

  7            (2)    extending the Debtor’s exclusive periods to file a Plan and obtain acceptances

  8   thereof for approximately 90 days, to and including September 27, 2021 and November 29,

  9   2021, respectively, without prejudice to the Debtor’s right to seek further extensions of such
 10   periods; and

 11            (3)    granting such further relief as the Court deems just and proper.

 12   Dated: May 19, 2021                           THE SOURCE HOTEL, LLC

 13

 14

 15                                                 By:
                                                             RON BENDER
 16                                                          JULIET Y. OH
 17                                                          LEVENE, NEALE, BENDER, YOO
                                                                & BRILL L.L.P.
 18                                                          Proposed Attorneys for Chapter 11 Debtor
                                                             and Debtor-in-Possession
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28



                                                       22
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                             Main Document    Page 27 of 39


  1                               DECLARATION OF DONALD CHAE

  2          I, Donald Chae, hereby declare as follows:

  3          1.      I am the Manager and a member of DMC Investment Holdings, LLC (“DMC”),

  4   which is a member of The Source Hotel, LLC, a California limited liability company and the

  5   debtor and debtor-in-possession herein (the “Debtor”), and I am therefore familiar with the

  6   business operations and financial records of the Debtor. I have personal knowledge of the facts set

  7   forth below and, if called to testify, I would and could competently testify thereto.

  8          2.      I make this declaration in support of that certain Notice Of Motion And Motion For

  9   Order Extending Debtor’s Exclusive Periods To File Plan Of Reorganization And Obtain
 10   Acceptances Thereof (the “Motion”), to which this declaration is attached. All capitalized terms

 11   not specifically defined herein shall have the meanings ascribed to them in the Motion.

 12   A.     Background

 13          3.      On February 26, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

 14   relief under Chapter 11 of the Bankruptcy Code. The Debtor is continuing to manage its financial

 15   affairs and operate its bankruptcy estate as a debtor-in-possession.

 16          4.      The Debtor is a limited liability company that was organized in November, 2012 in

 17   the State of California. DMC is a member of the Debtor which holds 100 units (or 100%) of Series

 18   1 membership units in the Debtor. My brother, Min S. Chae, and I are the members and principals

 19   of DMC. In addition to the Series 1 membership units held by DMC, an EB-5 investor entity

 20   called Beach Orangethorpe Hotel III, LLC (“BOH3”) holds 29 units (or 100%) of Series 2

 21   preferred membership units in the Debtor.

 22          5.      Since at least 2014, the Debtor has been developing a full-service, seven-story hotel

 23   with 178 rooms in the City of Buena Park, County of Orange, State of California (the “Hotel”),

 24   which upon completion will include conference rooms, an executive lounge, fitness center,

 25   restaurant, bars, and cleaning services.      The Hotel is part of a larger 12.8-acre mixed-use

 26   development project (the “Master Development”), which includes a 400,000 square-foot retail
 27   center and a 50,000 square-foot seven-story office building which were completed in 2016. The

 28



                                                        23
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                   Desc
                              Main Document    Page 28 of 39


  1   Debtor does not own the real property on which the Hotel is being constructed (which is located at

  2   the southeast corner of the Master Development), but is a lessee pursuant to a 99-year ground lease

  3   for such real property (the “Ground Lease”) with the Debtor’s affiliate, The Source at Beach, LLC.

  4              6.   Construction of the Hotel began in 2016. To finance the construction of the Hotel,

  5   on May 24, 2016, the Debtor obtained a $29.5 million construction loan (the “Loan”) from

  6   Evertrust Bank (“Evertrust”) as well as financing by three tranches of EB-5 investments totaling

  7   $35.5 million, including the EB-5 investment by BOH3 in the sum of $14,500,000, for which

  8   BOH3 acquired preferred membership units in the Debtor. The Debtor’s obligations under the

  9   Loan are secured by liens against substantially all of the Debtor’s assets, including the Hotel and
 10   the Debtor’s leasehold interest in the real property that is the subject of the Ground Lease (the

 11   “Leasehold Interest”), pursuant to the parties’ Commercial Security Agreement and the

 12   Construction Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing

 13   (Leasehold) recorded in the County of Orange on June 3, 2016 as Document No. 2016000252446

 14   (the “Deed of Trust”). The original maturity date for the Loan was December 1, 2017, but was

 15   extended to November 1, 2019 pursuant to written extension agreements entered into by the

 16   parties.

 17              7.   Through October 2019, approximately 85% of the Hotel construction had been

 18   completed, including: substantial completion of the core and shell, exterior painting, porte cochère,

 19   street lighting, ceiling framing, kitchen framing and glass block installation, food storages, all glass

 20   storefronts, electrical wiring and switchgear, guestroom flooring, ceiling fixtures, pool bar canopy

 21   structure, deck drains, window washing system, roof membrane, roof ductwork and HVAC

 22   vibration installation; nearly complete installation of bathroom fixtures (95%), acoustic ceiling

 23   system (80%), HVAC electrical connections (90%), piping for HVAC and plumbing equipment

 24   (95%), and rooftop ductwork (99%). In addition, substantial materials have been procured and/or

 25   fabricated and are ready for installation pending completion of other items, such as first and second

 26   floor flooring, corridor carpeting, millwork (wall and ceiling panels, pool bar), passenger elevators,
 27   fire sprinklers, egress and accent lighting, pool equipment, guest room doors, locks and closures,

 28



                                                        24
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                             Main Document    Page 29 of 39


  1   bathroom fixtures, and rooftop HVAC equipment.

  2          8.      The approximately 15% of the Hotel construction which remains outstanding

  3   consists of mostly “finish work” such as the installation of flooring and carpeting, lighting,

  4   appliances, trade fixtures, furniture, furnishings and equipment already purchased by the Debtor

  5   (collectively, “FF&E”).

  6   B.     Events Leading To Debtor’s Bankruptcy Filing.

  7          9.      In late 2019, Evertrust refused to issue the remaining $4 million of the Loan,

  8   claiming a cost overrun on the construction of the Hotel. As a result of Evertrust’s refusal to

  9   provide the final $4 million of the Loan, the Debtor was forced to cease construction activities.
 10   However, I believe strongly that, had Evertrust funded the final $4 million as expected,

 11   construction of the Hotel would have been completed, as I believe that the Debtor’s contractors

 12   would have carried fifty percent of the cost overrun and the Debtor and its affiliates would have

 13   covered the remaining fifty percent of the overrun.

 14          10.     When Evertrust refused to issue the remaining $4 million of the Loan, the Debtor

 15   immediately and actively sought to refinance the Loan. The Debtor began discussions with a new

 16   lender named Hall Structured Finance (“Hall”) in the fall of 2019 and was ultimately able to reach

 17   an agreement with Hall for refinancing in the total sum of $42 million. During the course of the

 18   Debtor’s refinancing discussions with Hall, the Debtor kept Evertrust apprised of all developments,

 19   and even provided Evertrust with a copy of the loan commitment letter from Hall in early 2020.

 20   The Debtor and Hall were on the verge of closing on the refinancing, with a target closing date of

 21   March 20, 2020, when local, county, and State officials issued lockdown orders as a result of the

 22   COVID-19 pandemic. At that point, Hall put an indefinite hold on the closing of the refinancing

 23   with the Debtor.

 24          11.     As a result, the Debtor went back to Evertrust and, between March 2020 and

 25   December 2020, engaged in active forbearance negotiations with Evertrust to obtain a further

 26   extension of the Loan maturity date so that the Hotel could recover from the effects of the COVID-
 27   19 pandemic, and the Debtor could obtain refinancing or additional construction financing and

 28



                                                      25
Case 8:21-bk-10525-ES        Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                              Main Document    Page 30 of 39


  1   ultimately recommence construction of the Hotel.

  2           12.     In the summer of 2020, while the Debtor and Evertrust were still engaged in

  3   forbearance negotiations, Evertrust commenced litigation against the guarantors of the Loan, my

  4   brother, Min Chae, and me, and recorded a Notice of Default against the Hotel.

  5           13.     Subsequently, in December 2020, Shady Bird purchased Evertrust’s interests in the

  6   Loan at a significant discount, for a reported purchase price of approximately $19 million. While

  7   the Debtor engaged in discussions and negotiations with Shady Bird to attempt to reach a

  8   consensual resolution of the parties’ disputes, such discussions and negotiations were ultimately

  9   unsuccessful.
 10           14.     On February 8, 2021, Shady Bird filed a complaint against the Debtor in the

 11   Superior Court of the State of California for the County of Orange (“Superior Court”) for (i)

 12   specific performance and appointment of a receiver, and (ii) waste, thereby commencing the

 13   Superior Court action bearing the case number 30-2021-01183489-CU-OR-CJC (the “State Court

 14   Action”). Shady Bird also took steps to immediately foreclose on the Hotel and issued a Notice of

 15   a Trustee’s Sale for the Hotel to be held on March 1, 2021.

 16           15.     Shortly after filing its complaint to initiate the State Court Action, Shady Bird filed

 17   an ex parte application for an order appointing a receiver and other related relief. On February 17,

 18   2021, the Superior Court entered an order in the State Court Action appointing Bellann R. Raile as

 19   Receiver to, among other things, take possession of the Hotel and all goods, furniture, fixtures, and

 20   equipment attached and/or related to the Hotel.

 21           16.     As a result of the foregoing, the Debtor sought chapter 11 bankruptcy protection on

 22   the Petition Date (i.e., February 26, 2021) in order to prevent the impending foreclosure of the

 23   Hotel, to regain possession of the Hotel and related assets and obtain refinancing or investments to

 24   enable the Debtor to complete construction of the Hotel, and to obtain a reasonable opportunity to

 25   restructure its financial affairs and repay its debts in an orderly fashion.

 26   ///
 27   ///

 28



                                                         26
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                  Desc
                             Main Document    Page 31 of 39


  1   C.     Description Of The Debtor’s Assets And Debts.

  2          17.     The Debtor’s primary assets consist of the Hotel, the Leasehold Interest, and a

  3   substantial amount of FF&E.         Based on a prior appraisal of the Hotel performed by HVS

  4   Consulting & Valuation, which resulted in an “as is” value of $40,900,000 as of October 14, 2019,

  5   and based upon my decades of commercial real estate experience and knowledge, I believe that the

  6   current value of the Hotel in “as is” condition is at least $50,000,000 and that its fair market value

  7   upon completion will be at least $60,000,000. I also believe that the total value of the Debtor’s

  8   FF&E (calculated at cost, excluding fabrication labor costs) is approximately $2,700,000.

  9          18.     The Debtor’s primary secured creditor is Shady Bird Lending, LLC (“Shady Bird”),
 10   who acquired the Loan from Evertrust in December, 2020. I am advised and believe that Shady

 11   Bird contends that the outstanding balance of the Loan was $30,948,839.27 as of March 1, 2021.

 12          19.     To the best of my knowledge, there are a number of subcontractors that have

 13   recorded mechanics’ liens against the Debtor and/or Hotel. As reflected in the Debtor’s Schedules

 14   of Assets and Liabilities filed in its case, I believe that the total amount of the mechanics’ liens

 15   recorded against the Debtor and/or Hotel is approximately $2,900,000. However, some of these

 16   recorded mechanics’ liens appear to have expired or have not been properly perfected, or are

 17   otherwise disputed by the Debtor. While the holders of these mechanics’ liens may hold valid and

 18   properly perfected liens against the Hotel and the Debtor’s Leasehold Interest, it is my

 19   understanding and believe that they have not filed UCC-1 financing statements against the Debtor

 20   and therefore do not hold valid, properly perfected liens against the Debtor’s cash.

 21          20.     The Debtor also received two tranches of EB-5 loans from Beach Orangethorpe

 22   Hotel, LLC and Beach Orangethorpe Hotel II, LLC (together, the “EB-5 Lenders,” or individually,

 23   an “EB-5 Lender”). I am advised and believe that the Debtor’s obligations under the loans from

 24   the EB-5 Lenders, in the total principal sum of $21,500,000, are secured by junior liens against the

 25   Hotel and the Leasehold Interest.

 26   D.     Current Posture Of The Debtor’s Bankruptcy Case.
 27          21.     Following the Petition Date, the Debtor was required to address the various

 28



                                                       27
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                             Main Document    Page 32 of 39


  1   substantial administrative matters attendant to the commencement of its bankruptcy case. These

  2   matters included the preparation of the Debtor’s Schedules of Assets and Liabilities and Statement

  3   of Financial Affairs, which the Debtor timely filed on March 12, 2021.

  4          22.     Additionally, immediately after the Petition Date, the Debtor prepared and

  5   submitted materials required by the Office of the United States Trustee (the “OUST”). On March

  6   5, 2021, the Debtor timely submitted its initial 7-Day Packages to the OUST. Thereafter, on

  7   March 17, 2021, the Debtor submitted it supplement to the initial 7-Day Package. The Debtor also

  8   attended the initial debtor’s interview and the meeting of creditors required under 11 U.S.C. §

  9   341(a), both of which were conducted by the OUST. The Debtor has also prepared and filed with
 10   the Court its monthly operating reports due to date, other than its monthly operating report for the

 11   month of April, 2021, which the Debtor will file shortly.

 12          23.     On March 12, 2021, the Debtor filed the Debtor’s Notice Of Motion And Motion

 13   For Entry Of An Order: (A) Requiring Turnover Of Estate Cash By Evertrust Bank; (B)

 14   Authorizing Debtor To Use Cash Collateral; And (C) Authorizing Debtor To Obtain Post-Petition

 15   Financing From M+D Properties On An Unsecured Basis (the “CC/Financing Motion”), pursuant

 16   to which the Debtor sought the entry of a Court order (i) requiring Evertrust to turn over and

 17   deliver to the Debtor cash held in the Debtor’s pre-petition bank accounts at Evertrust; (ii)

 18   authorizing the Debtor to use cash collateral in accordance with the Debtor’s initial 13-week

 19   operating budget (the “Initial Budget”); and (iii) authorizing the Debtor to obtain post-petition

 20   unsecured financing up to $100,000 (the “Initial DIP Loan”) from the Debtor’s manager, M+D.

 21   The Initial Budget provided for the payment of expenses critical to the maintenance and

 22   preservation of the Hotel, including insurance premiums, utility expenses, post-petition utility

 23   deposits, and real property taxes.

 24          24.     I am advised and believe that, on March 23, 2021, the Court entered an order

 25   granting the CC/Financing Motion on an interim basis, pending a final hearing scheduled on May

 26   6, 2021, subject to certain minor modifications agreed to by the Debtor and set forth in such order
 27   (the “Interim Order”). I am further advised and believe that, on May 12, 2021, the Court entered a

 28



                                                      28
Case 8:21-bk-10525-ES         Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                Desc
                               Main Document    Page 33 of 39


  1   final order granting the CC/Financing Motion (the “Final Order”).

  2          25.     The Debtor has paid the expenses set forth in the Initial Budget, including secured

  3   real property taxes which came due in April, 2021, in accordance with the terms of the Interim

  4   Order and Final Order. The Debtor received Initial DIP Loan advances totaling $61,424.91 from

  5   M+D during the period covered by the Initial Budget.

  6          26.     In addition to the foregoing matters, shortly after the Petition Date, Shady Bird filed

  7   three separate motions in the Debtor’s bankruptcy case, which have required the Debtor and its

  8   counsel to spend a significant amount of time and resources to address.

  9          27.     SARE Motion. The first of these motions is that certain Motion Of Shady Bird
 10   Lending, LLC For Order Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant

 11   To 11 U.S.C. §§ 101(51B) And 362(d)(3) (the “SARE Motion”) filed by Shady Bird on March 25,

 12   2021. Pursuant to the SARE Motion, Shady Bird sought the entry of a Court order designating the

 13   Debtor’s chapter 11 bankruptcy case as a “single asset real estate” case. On April 1, 2021, the

 14   Debtor filed its opposition to the SARE Motion and, on April 8, 2021, Shady Bird filed its reply to

 15   the Debtor’s opposition to the SARE Motion. At the hearing on the SARE Motion held on April

 16   15, 2021, which I attended, the Court denied the SARE Motion. I am advised and believe that the

 17   Court entered a written order denying the SARE Motion on April 28, 2021 (the “SARE Order”).

 18          28.     I am advised and believe that, on April 28, 2021, Shady Bird filed a notice of

 19   appeal of the SARE Order, thereby initiating an appeal (the “SARE Appeal”) before the

 20   Bankruptcy Appellate Panel for the Ninth Circuit Court of Appeals (“BAP”). On May 3, 2021, the

 21   Debtor filed a statement electing to have the SARE Appeal heard by the United States District

 22   Court for the Central District of California (the “District Court”) instead of the BAP. I am advised

 23   and believe that the SARE Appeal was transferred to the District Court and bears the case number

 24   8:21-cv-00824-FLA.

 25          29.     On May 7, 2021, Shady Bird filed a motion seeking to expedite the SARE Appeal

 26   in the District Court. The hearing on such motion, which the Debtor will oppose, is set for June
 27   18, 2021 at 1:30 p.m.

 28



                                                       29
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58               Desc
                             Main Document    Page 34 of 39


  1          30.     Receiver Motion.          The second motion filed by Shady Bird in the Debtor’s

  2   bankruptcy case is that certain Motion Of Shady Bird Lending, LLC For Order Excusing State

  3   Court Receiver From Turnover Of Assets Pursuant To 11 U.S.C. § 543 (the “Receiver Motion”)

  4   filed by Shady Bird on March 25, 2021. Pursuant to the Receiver Motion, Shady Bird sought the

  5   entry of a Court order excusing the Receiver from complying with the requirements of Bankruptcy

  6   Code Section 543, specifically, the requirement to deliver to the Debtor all property belonging to

  7   the Debtor over which the Receiver currently has possession, custody or control. On April 1, 2021,

  8   the Debtor filed its opposition to the Receiver Motion and, on April 8, 2021, Shady Bird filed its

  9   reply to the Debtor’s opposition to the Receiver Motion. At the hearing on the Receiver Motion
 10   held on April 15, 2021, which I attended, the Court continued the hearing on the Receiver Motion

 11   to June 3, 2021 at 2:00 p.m. and granted the Receiver Motion on an interim basis to permit the

 12   Receiver to make certain repairs and perform certain work on the Hotel with funds “gifted” to the

 13   Debtor’s estate by Shady Bird up to $200,000 (the “Gifted Advances”).

 14          31.     RFS Motion. The third motion filed by Shady Bird in the Debtor’s bankruptcy

 15   case is that certain Notice Of Motion And Motion For Relief From The Automatic Stay Under 11

 16   U.S.C. § 363 (Real Property) (the “RFS Motion”) filed by Shady Bird on April 1, 2021. Pursuant

 17   to the RFS Motion, Shady Bird seeks relief from the automatic stay so that it may foreclose on the

 18   Hotel. On April 8, 2021, the Debtor filed its opposition to the RFS Motion and, on April 15, 2021,

 19   Shady Bird filed its reply to the Debtor’s opposition to the RFS Motion. At the hearing on the RFS

 20   Motion held on April 22, 2021, which I attended, the Court continued the hearing on the RFS

 21   Motion to June 3, 2021 at 2:00 p.m., to be held concurrently with the hearing on the Receiver

 22   Motion.

 23          32.     I am advised and believe that, at the Debtor’s initial chapter 11 status conference

 24   conducted on May 6, 2021, the Court established July 12, 2021 as the bar date for the filing of

 25   proofs of claim in the Debtor’s bankruptcy case (the “Claims Bar Date”). I am further advised and

 26   believe that, on May 7, 2021, counsel for the Debtor filed and served a notice of the Claims Bar
 27   Date on all of the Debtor’s creditors.

 28



                                                        30
Case 8:21-bk-10525-ES       Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                   Desc
                             Main Document    Page 35 of 39


  1          33.      The Debtor has been working, and will continue to work, in good faith and with

  2   diligence to progress towards a successful reorganization in its case. The Debtor first had to

  3   address its reporting and other compliance requirements after the filing of its bankruptcy case, and

  4   has been focused on responding to the numerous motions filed by Shady Bird in the Debtor’s

  5   bankruptcy case. Notwithstanding such pressures, the Debtor has been, and continues to be,

  6   engaged in active discussions with prospective lenders and investors regarding the terms for

  7   debtor-in-possession and/or exit financing, which I believe will provide the Debtor with the

  8   funding necessary to complete the construction of the Hotel, service debt, operate the Hotel until

  9   operations can be stabilized, and potentially fund a feasible plan of reorganization in the Debtor’s
 10   case. I believe that the Debtor can successfully complete the construction of the Hotel and satisfy

 11   valid mechanic’s liens recorded against the Hotel if the Debtor obtains additional financing of

 12   approximately $12,000,000 - $16,000,000. I also believe that the construction of the Hotel can be

 13   completed and a certificate of occupancy obtained within 9-12 months from the date of restarting

 14   construction.

 15          34.      If the Debtor ultimately proceeds with debtor-in-possession financing (instead of

 16   exit financing), the Debtor will file a motion for Court approval of such financing as soon as it is in

 17   a position to do so. If the Debtor proceeds with exit financing, the Debtor will likely propose a

 18   plan of reorganization, in conjunction with its proposed lender and plan supporter, which provides

 19   for the restructuring and/or repayment of the Debtor’s secured debt, and provides for a recovery to

 20   the Debtor’s general unsecured creditors who would otherwise receive nothing. I believe that the

 21   conclusion of the Debtor’s discussions with prospective lenders and investors is a necessary first

 22   step before the Debtor can realistically formulate and implement an exit strategy in its case. I

 23   anticipate that the Debtor will now be able to focus on doing so, particularly after the Receiver

 24   Motion and RFS Motion have been adjudicated on or about June 3, 2021.

 25   ///

 26   ///
 27   ///

 28



                                                        31
Case 8:21-bk-10525-ES   Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58   Desc
                         Main Document    Page 36 of 39
Case 8:21-bk-10525-ES                Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58                                       Desc
                                      Main Document    Page 37 of 39
                                    PROOF OF SERVICE OF DOCUMENT
  1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  2
      A true and correct copy of the foregoing document entitled NOTICE OF MOTION AND MOTION FOR
  3   ORDER EXTENDING DEBTOR’S EXCLUSIVE PERIODS TO FILE PLAN OF REORGANIZATION
      AND OBTAIN ACCEPTANCES THEREOF; MEMORANDUM OF POINTS AND AUTHORITIES;
  4   DECLARATION OF DONALD CHAE IN SUPPORT THEREOF will be served or was served (a) on the
      judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  5   below:

  6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  7   hyperlink to the document. On May 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
  8   receive NEF transmission at the email addresses stated below:

  9            Ron Bender rb@lnbyb.com
               Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
 10            Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
               Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
 11             cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
               Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 12            Nancy S Goldenberg nancy.goldenberg@usdoj.gov
               Peter F Jazayeri peter@jaz-law.com
 13            Daniel A Lev dlev@sulmeyerlaw.com,
                ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
 14            Grant A Nigolian grant@gnpclaw.com,
                process@gnpclaw.com;grant.nigolian@gmail.com
 15            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
               Ho-El Park hpark@hparklaw.com
 16            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
               United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 17
      2. SERVED BY UNITED STATES MAIL: On May 19, 2021, I served the following persons and/or
 18   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 19   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 20
                                                                                       Service List continued on attached page
 21
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 22   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on May 19, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 23   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 24   mail to, the judge will be completed no later than 24 hours after the document is filed.
 25   None.

 26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
 27
       May 19, 2021                      Stephanie Reichert                              /s/ Stephanie Reichert
 28    Date                              Type Name                                       Signature

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
           Case 8:21-bk-10525-ES   Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58               Desc
                                    Main Document    Page 38 of 39
The Source Hotel, LLC                Counsel to Evertrust Bank             United States Trustee (SA)
OUST, Secured, Top 20, RSN           Michael Fletcher, Esq.                411 W Fourth St., Suite 7160
                                     Frandzel Robins Bloom & Csato, L.C.   Santa Ana, CA 92701-4500
                                     1000 Wilshire Boulevard, 19th Floor
                                     Los Angeles, CA 90017-2427

Secured Creditors:




3D Design - Millwork                 Aragon Construction, Inc.             Beach Orangethorpe II, LLC
8152 Indianapolis Ave.               5440 Arrow Highway                    P.O. Box 489
Huntington Beach, CA 92646           Montclair, CA 91763                   Buena Park, CA 90621



Beach Orangethorpe III, LLC          Beach Orangethorpe, LLC               Beachamp Distributing Co.
P.O. Box 489                         P.O. Box 489                          1911 South Santa Fe Avenue
Buena Park, CA 90621                 Buena Park, CA 90621                  Compton, CA 90221



Best Quality Painting                Certified Tile                        Evergreen Electric Construction
818 N. Pacific Ave., #C              14557 Calvert St.                     629 Grove View Lane
Glendale, CA 91203                   Van Nuys, CA 91411                    La Canada, CA 91011



Iron Mechanical                     KS Steel Corp.                         Nemo & Rami
721 North B Street                  1748 Industrial Way                    1930 W. Holt Ave.
Suite 100                           Los Angeles, CA 90023                  Pomona, CA 91768
Sacramento, CA 95811


Northstar                            Pan Pacific                           PDG Wallcoverings
404 North Berry Street               18250 Euclid Street                   26492 Via Juanita
Brea, CA 92821-3104                  Fountain Valley, CA 92708             Mission Viejo, CA 92691



Prime Concrete Coatings             Resco Electric Inc.                     Retrolock Corp
6127 James Alan St.                 2431 W. Washington Blvd. Suite B        17915 Railroad Street
Cypress, CA 90630                   Los Angeles, CA 90018                   City of Insdustry, CA 91748



Salamander Fire Protection, Inc     Shady Bird Lending, LLC                 Solid Construction
6103 Tyrone Street                  c/o Law Offices of Ronald Richards      883 Crenshaw Blvd.
Van Nuys, CA 91401                  P.O. Box 11480                          Los Angeles, CA 90005
                                    Beverly Hills, CA 90213


Sunbelt Controls, Inc.              Grant Nigolian, P.C.                    Hunt Ortmann Palffy Nieves et al.
888 E. Walnut Street                695 Town Center Drive, Suite 700        301 North Lake Avenue, 7th Floor
Pasadena, CA 91101                  Costa Mesa, CA 92626                    Pasadena, CA 91101-1807
           Case 8:21-bk-10525-ES   Doc 122 Filed 05/19/21 Entered 05/19/21 15:12:58          Desc
                                    Main Document    Page 39 of 39
Law Office of Ho-El Park, P.C.      Law Office of Michael N. Berke    Law Offices of Dennis G. Cosso
333 City Blvd. West, Suite 1700     25001 The Old Road                345 Oxford Drive
Orange, CA 92868                    Santa Clarita, CA 91381           Arcadia, CA 91007



Porter Law Group, Inc.              Robinson & Robinson, LLP          Shady Bird Lending, LLC
7801 Folsom Blvd., Suite 101        2301 Dupont Drive, Sute 530       c/o Law Offices of Geoffrey Long
Sacramento, CA 95826                Irvine, CA 92612-7502             1601 N. Sepulveda Blvd., No. 729
                                                                      Manhattan Beach, CA 90266


Splinter & Thai, LLP
25124 Narbonne Ave., Suite 106
Lomita, CA 90717-2140



Top 20 Unsecured Creditors:




Newgens, Inc.                       Cabrillo Hoist                    WESCO Distribution Inc.
14241 Foster Rd.                    P.O. Box 3179                     6251 Knott Ave.
La Mirada, CA 90638                 Rancho Cucamonga, CA 91729        Buena Park, CA 90620



Harbor All Glass & Mirror, Inc.     Diablo Consulting                 Ace Tek Roofing Co.
1926 Placentia Ave.                 13200 Crossroads Parkway N        747 S. Ardmore Ave., Suite 405
Costa Mesa, CA 92627                Ste. 115                          Los Angeles, CA 90005
                                    City of Industry, CA 91746


Morrow Meadows                      Chefs Toys                        Stumbaugh & Associates, Inc.
231 Benton Court                    18430 Pacific Street              3303 N. San Fernando Blvd
City of Industry, CA 91789          Fountain Valley, CA 92708         Burbank, CA 91504



HBA Procurement, Inc.               OJ Insulation LP                  DKY Architects
3216 Nebraska Ave.                  600 S Vincent Ave.                15375 Barranca Pkwy.
Santa Monica, CA 90404              Azusa, CA 91702                   Suite A-210
                                                                      Irivne, CA 92618


Master Glass                        Universal Flooring Systems        L2 Specialties
2225 W. Pico Blvd, Unit C           15573 Commerce Lane               3613 W. Macarthur Blvd., #611
Los Angeles, CA 90006               Huntington Beach, CA 92649        Santa Ana, CA 92704



Ficcadenti Waggoner                 Retrolock Corp                    American Engineering Laboratories Inc.
16969 Von Karman Avenue             17915 Railroad Street             PO Box 1816
Suite 240                           City of Industry, CA 91748        Whittier, CA 90609
Irivne, CA 92606
